STATON, Presiding Judge,
dissenting.
1 dissent. The Oglala Sioux Tribal Court can not usurp the jurisdiction of the Porter Circuit Court by issuing an order making TRM. a ward of its Court. Jurisdiction over TRM. was obtained by the Porter Circuit Court in April, 1982 in a habeas corpus proceeding. While the habeas corpus petition was pending, the Oglala Sioux Tribal Court entered an order dated September 21, 1982 making T.R.M. a ward of its Court. Also during the pendaney of the habeas corpus proceeding, D.R.L. and E.M.L. filed their petition for the adoption of T.R.M. The habeas corpus petition was denied on October 21, 1982, but the Porter Circuit Court maintained its jurisdiction because it still had before it the petition for adoption filed by D.R.L. and E.M.L. The Porter Circuit Court granted the petition for adoption on November 28, 1988. The federal statute cited by the Majority does not permit the Oglala Sioux Tribal Court to intervene in the Porter Circuit proceedings and snatch away its jurisdiction.
25 U.S.C. § 1911(a) provides that "Where an Indian child is a ward of a tribal court, the Indian tribe shall retain exclusive jurisdiction, notwithstanding the residence or domicile of the child." In order for the "exelusive jurisdiction" to ripen, the order of wardship would had to precede the change of residence or domicile of T.R.M. and would had to precede jurisdiction of the Porter Circuit Court over the habeas corpus proceeding. T.R.M. had been living with D.R.L. and E.M.L. in Porter County since June, 1981, shortly after her birth outside the reservation. The tribal wardship order was issued over a year later and after the Porter Circuit Court has assumed personam jurisdiction.
*16025 U.S.C. § 1911(b) provides for the transfer of jurisdiction from a state court to the tribal court only "... in absence of good cause to the contrary." The record is replete with good cause not to transfer jurisdiction to the tribal court. J.Q., the natural mother, had a long history of drug and alcohol abuse. She had several divorces from the same man and intended to marry him again. She had been on a drug and alcohol rehabilitation program without success. She had been placed in jail on fifteen different occasions and had attempted to commit suicide at least four times. Her last attempt at suicide was in 1981. Dr. John Harris, Associate Professor of psychology at Valparaiso University testified that in his opinion beyond a reasonable doubt that continued custody of TRM. by J.Q. would likely result in serious emotional, physical harm to T.R.M. Similar testimony was given by Irene Yan-kauskas, a child protective service worker for the Porter County Department of Public Welfare. The Porter Circuit Court had ample "good cause" not to transfer jurisdiction to the tribal court. (see People in Interest of S.R., 1982, 323 NW.2d 885) The best interest of T.R.M., now four years old, was served by granting the petition for adoption. I would affirm the judgment of the Porter Cireuit Court.